Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Amendment, submitted on 01/28/2022, has been received, entered and made of record.
Response to Arguments
Applicant’s arguments, filed on 01/28/2022, with respect to claim rejections under 35 USC 103 have been fully considered and are persuasive because the claims have been amended to overcome the rejections. Therefore, the rejections of claims 1, 2, 4-6, 8, 11 and 12 has been withdrawn. 

Allowable Subject Matter
Claims 1-8 and 10-12 are allowed.
The following is an examiner’s statement of reasons for allowance:
Referring to claim 1, the searched prior art individually or combined fail to disclose or make obvious the claimed subject matter. That is, Examiner did not find any reference that discloses or would have rendered obvious: “wherein the registration unit registers a display color in association with a user, and wherein when a user is identified by the identification unit, the display controller displays predetermined information on the display unit in a display color corresponding to the user.”
It follows that claims 2, 4-6, 8 and 10 are then inherently allowable for depending on allowable base claim 1.
Referring to claims 11-12
Referring to claim 3, the searched prior art individually or combined fail to disclose or make obvious the claimed subject matter. That is, Examiner did not find any reference that discloses or would have rendered obvious: “wherein the display unit displays, in a predetermined display area, up to a predetermined number of pieces of setting condition information indicating setting conditions related to the image reading by the reading unit, and wherein when a user is identified by the identification unit, the display controller displays up to the predetermined number of pieces of setting condition information indicating setting conditions in descending order of the priority order determined by the determination unit among the setting conditions registered by the registration unit to switch setting condition information displayed according to input by a user.”

Referring to claim 7, the searched prior art individually or combined fail to disclose or make obvious the claimed subject matter. That is, Examiner did not find any reference that discloses or would have rendered obvious: “wherein the setting conditions related to the image reading by the reading unit include a first setting condition that the size of the document is a first size and a second setting condition that the size of the document is a second size, and wherein when the size of the document detected by the document size detection unit is the first size, the determination unit determines a priority order so that the first setting condition is prioritized over the second setting condition.”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOUSTAPHA DIABY whose telephone number is (571)270-1669. The examiner can normally be reached Monday-Friday: 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KING Y. POON can be reached on (571)272-7440. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MOUSTAPHA DIABY/Primary Examiner, Art Unit 2675